Citation Nr: 0412620	
Decision Date: 05/14/04    Archive Date: 05/19/04	

DOCKET NO.  03-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran's Department of Veterans Affairs (VA) 
disability compensation is subject to recoupment of the 
amount of readjustment pay received at separation from 
service.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 decision of the VA 
Regional Office (RO) in Togus, Maine that denied the benefit 
sought on appeal.  The veteran, who had active service from 
September 1983 to December 1989, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Upon discharge from service, the veteran received 
readjustment pay in the amount of $17,358.32.

3.  By rating decision dated in February 2002, the veteran 
was awarded a 20 percent disability evaluation, and 
disability compensation benefits were withheld beginning June 
2003 to recoup the net readjustment pay received.


CONCLUSION OF LAW

The requirements for recoupment of separation pay received at 
separation by the veteran from VA disability compensation 
have been met.  10 U.S.C.A. § 1174 (West 1998 & Supp. 2003); 
38 C.F.R. § 3.700 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

However, the record does not reflect that the veteran was 
provided notice of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and the holdings of the United States Court of 
Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  In this regard, the Board notes 
that the basic facts in this case are not in dispute and that 
the law, and not the evidence is dispositive in this case.  
Simply put, the law in this case does not provide for the 
benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Court has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
manner, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA not applicable where law, not factual 
evidence is dispositive).  

In any event, the Board notes that the October 2002 decision 
in this case as well as the Statement of the Case provided to 
the veteran have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  Furthermore, the only relevant and probative 
evidence in this case is the type and amount of pay the 
veteran received upon separation from service.  Such 
information is of record.  Therefore, the Board finds that, 
under the facts and circumstances of this case, no further 
notice or assistance under the VCAA is necessary and that the 
case is ready for appellate review.

The record reflects that the veteran had many years of 
service with the Massachusetts Army National Guard and served 
on active duty from September 1983 to December 1989.  The 
veteran's DD Form-214, from his period of active duty, 
indicates that he was entitled to separation pay.  

A rating decision dated in February 2002 granted service 
connection for degenerative joint disease with patellofemoral 
syndrome of the left knee and assigned a 20 percent 
evaluation, effective from April 9, 2001.  The rating 
decision noted that service medical records show treatment 
for the left knee and a diagnosis of degenerative joint 
disease and prepatellar bursitis while the veteran was on 
active duty. 

Information from the Defense Finance and Accounting Service 
(DFAS) indicates that the veteran was paid $17,358.32 in 
readjustment pay on December 15, 1989.  Information furnished 
also showed that $3,471.66 in Federal taxes were withheld 
from the gross amount, with the veteran receiving a net 
amount of $13,886.66.  

A May 2003 letter to the veteran informed him that beginning 
June 1, 2003, his disability compensation was being withheld 
because he had received readjustment pay from the military in 
the amount of $17,358.32.  The veteran was informed that the 
VA was required to withhold VA compensation until that amount 
was paid back.  

Under 10 U.S.C.A. § 1174(h), a member who has received 
separation pay, severance pay, or readjustment pay based on 
service in the Armed Forces shall not be deprived, by reason 
of receipt of such separation pay, severance pay or 
readjustment pay of any disability compensation to which he 
is entitled under laws administered by the VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received, less the amount of any Federal 
income tax withheld from such pay.  However, the version of 
10 U.S.C.A. § 1174 in effect at the time the veteran received 
his readjustment pay in 1989 provided that the amount 
deducted from disability compensation was equal to the total 
amount of separation pay, severance pay, and readjustment 
pay.  

In this regard, the Board notes that 10 U.S.C.A. § 1174(h) 
was amended in 1996 to provide that the amount deducted from 
disability compensation be equal to the amount of total 
separation pay, severance pay and readjustment pay received, 
less the amount of Federal income tax withheld from such pay.  
As explained by VA regulation,

Where entitlement to disability 
compensation was established on or after 
September 15, 1981, a veteran who has 
received a lump-sum readjustment pay may 
receive disability compensation for 
disability incurred in or aggravated by 
service prior to the date of receipt of 
lump-sum readjustment pay, subject to 
recoupment of the readjustment pay.  
Where payment of readjustment pay was 
made on or before September 30, 1996, VA 
will recoup from disability compensation 
an amount equal to the total amount of 
readjustment pay.  Where payment of 
readjustment pay was made after 
September 30, 1996, VA will recoup from 
disability compensation an amount equal 
to the total amount of readjustment pay, 
less the amount of Federal income tax 
withheld from such pay.

38 C.F.R. § 3.700(a)(2)(iii).  This is required whether the 
payments received by the veteran are characterized as 
readjustment pay, severance pay, separation pay and special 
separation benefits.  38 C.F.R. § 3.700(a)(3), (4).

Based on this record, the Board finds that the requirements 
for recoupment of the amount of the veteran's readjustment 
pay paid at separation from service from his VA compensation 
award have been met.  The record clearly reflects that the 
veteran received readjustment pay in December 1989 in the 
amount of $17,358.32.  Laws and regulations prescribe that 
when readjustment pay is received prior to September 30, 
1996, the VA is required to withhold an amount equal to the 
total amount of readjustment pay received by the veteran.  
The RO correctly decided to withhold the veteran's VA 
disability compensation award pending a recoupment of that 
total amount.

The requirement that readjustment pay be recouped from VA 
disability compensation is prescribed by Congress.  Neither 
the RO nor the BVA is free to ignore laws enacted by 
Congress.  The law in this case, and not the evidence, is 
dispositive of the veteran's appeal.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As such, the RO was correct in 
withholding the veteran's VA disability compensation to 
recoup the gross amount of his readjustment pay.

The Board does acknowledge the veteran's contentions, as 
expressed in his Notice of Disagreement and his Substantive 
Appeal.  In particular, the veteran has requested VA 
compensation for the period of time between December 1989 to 
April 2001 and that this amount should be considered in 
recouping his readjustment pay.  However, the veteran filed 
an initial claim for VA benefits in April 2001 and the Board 
would simply note that VA compensation benefits may not be 
awarded prior to the date the veteran files an application 
for such benefits.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a) ("a specific claim in the form prescribed by the 
Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by the Secretary").


ORDER

The veteran's VA disability compensation is subject to 
recoupment of the amount of readjustment pay paid at 
separation from service, and the benefit sought on appeal is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



